NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MARCTEC, LLC,
Plaintiff-Appellan,t,
V.
JOHNSON & JOHNSON AND CORDIS
CORPORATION, '
Defendants-Appellees.
2010-1285
Appeal from the United States District Court for the
Southern District of lllinois in case no. 07 -CV-0825, Chief
Judge David R. Hernd0n.
ON MOTION
ORDER
MarcTec, LLC moves to substitute William L. Mentlik
as principal counsel for Martec and to remove Garret A.
Leach as counsel. MarcTec separately moves without
opposition to lift the stay of the briefing schedule.
Upon consideration thereof,
IT ls ORDERED THAT:

MARC’l‘EC V. JOHNSON & JOHNSON 2
The motions are granted The stay of the briefing
schedule is lifted MarcTec’s opening brief is due no later
than October 29, 2010. Johnson & Johnson et al.’s brief is
due no later than December 24, 2010. MarcTec’s reply
brief is due no later than January 21, 2011.
FoR THE CoURT
SEP 3 0 wm /s/ J an l-Iorbaly
Date J an Horbaly
Clerk
ccc Garret A. Leach, Esq.
william L. M@n1;11k, ESq. 03 m§£S§pPEmm
Eugene M. Gelernter, Esq. THEF LC|RCUlT
520 559 3g mm
1AN |'l0RBALY
CLERK